t c memo united_states tax_court zabetti a pappas petitioner v commissioner of internal revenue respondent docket no filed date zabetti a pappas pro_se lyle b press and david a williams for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies and additions to tax in petitioner’s federal income taxes as follows additions to tax_year deficiency sec_6651' sec_6654 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number after concessions ’ the issues for decision are as follows whether amounts paid to or received by real services inc during and are properly treated as petitioner’s taxable_income whether petitioner failed to report income received in connection with an escort business during and whether petitioner failed to report income she received through embezzlement and or fraudulent loan transactions during and unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure in connection with the pretrial proceedings in this case respondent was deemed to have conceded his determinations that petitioner had unreported income of dollar_figure in as a result of a transaction with an individual identified as harvey k and unreported income of dollar_figure as a result of a transaction with one dennis t additionally on brief respondent has conceded his determination that petitioner had unreported income of dollar_figure as a result of a transaction with an individual identified as ricardo s the determinations in the deficiency_notice included amounts of self-employment taxes for the years in issue petitioner has not specifically contested the applicability of these taxes and we deem that she has conceded this issue the amount of self- employment_taxes and the commensurate deductions for those taxes are to be determined in accordance with our conclusions herein regarding petitioner’s unreported income - - whether petitioner failed to report sales and rental income she received during and whether petitioner may deduct business_expenses in excess of those allowed by respondent for and whether respondent properly reconstructed petitioner’s and taxable_income through the use of bureau of labor statistics data whether petitioner is liable for the additions to tax under sec_6651 or in the alternative for the additions to tax under sec_6651 for the years at issue and whether petitioner is liable for the additions to tax under sec_6654 for the years at issue findings_of_fact petitioner zabetti a pappas was a resident of new york new york at the time the petition herein was filed she did not file federal_income_tax returns for the taxable years at issue nor did she make estimated_tax payments for those years petitioner and real services inc petitioner attended vassar college from through approximately thereafter she held a variety of jobs including operating a business known as disco queen she was known to her associates and clientele in new york as z or betty or angel petitioner was actively involved in a number of income-producing activities she operated a prostitution business in which she arranged for other women or herself to - - engage in sexual activities with individuals who paid her for such services the parties have referred to such arrangements as the provision of escort services and we shall do so in this opinion petitioner also sold electronic equipment lighting equipment theater tickets and music tapes she earned money for designing apartment interiors and installing entertainment systems she also engaged in obtaining loans and she dabbled in her family’s real_estate activities in hawaii and ohio petitioner formed real services inc real services in new york state on date petitioner was its president and sole shareholder she signed a preprinted document filling in the blanks which indicated that she was an employee of real services her associate and companion laura c agreed to serve as vice president of real services but performed no meaningful activities in that role ms c was elected vice president of real services several months after using that title to attest to petitioner’s employment contract two individuals named ted p and michael s were business associates of petitioner but were not actively involved in the operation of the corporation real services did not file federal_corporation income_tax returns federal payroll tax returns or new york state tax returns covering any of the years at issue petitioner maintained sketchy and incomplete records for real services she did however have signature_authority over a - - checking account at chemical bank in the name of real services at the request of chemical bank her lawyer obtained an employer_identification_number ein for real services petitioner gave the name real services for use on the sales slips she received when she purchased electronic equipment for resale instead of giving an identifying number for real services however petitioner used her own social_security_number when requesting exemptions from state sales_tax for these purchases petitioner made deposits into the real services’ checking account totaling dollar_figure in and dollar_figure in in date petitioner wrote a check on this account for dollar_figure to her brother and another for dollar_figure to her sister as birthday presents the next month petitioner wrote a check on this account for dollar_figure to pay private school tuition for the daughter of her companion laura c and another check to pay for ms c ’s contact lenses in petitioner paid dollar_figure for an exercise class with a check drawn on the same account the account was closed in date petitioner also maintained two accounts at chemical bank in her own name she deposited dollar_figure and dollar_figure into one such account in and respectively into the other personal account she deposited dollar_figure in and dollar_figure in -- - during the years in issue petitioner’s principal_residence was an apartment pincite ef 77th street in new york she took over the lease of that apartment in the early 1980s from an individual named joy c but continued to use ms c ’ss name on documents regarding that lease she did not use her own name or that of real services petitioner shared the apartment with laura c who occasionally used joy c ’s name instead of her own after laura c ’s infant daughter also lived in the e 77th street apartment in date petitioner arranged to take over an apartment located pincite e 65th street in new york rented by another individual named jane m ms m was allowed to live at the e 77th street apartment while the apartment on e 65th street was renovated ms m ’s name remained on the lease for the ef 65th street apartment real services was not identified on the lease document unreported income for petitioner’s and taxable years respondent determined unreported income in a number of categories for convenience we discuss the issues presented in each of these categories in the order they were presented in the deficiency_notice a kscort income petitioner arranged for the provision of escort services during and out of the two apartments noted above as well as an apartment on w 58th street in new york during the latter year she received cash and checks in payment for those services at her reguest many of the checks were drawn to the order of real services dennis t engaged escort services at least six times at petitioner’s be 77th street apartment mr t received escort services from laura c in terms of his direct dealings with petitioner however he engaged only in legitimate business activities these included a loan to petitioner for dollar_figure which she repaid with a mixture of checks from the real services’ account and from her personal accounts a business_associate of petitioner michael s paid for escort services received at either petitioner’s e 77th or e 65th street apartment approximately six times during through however the arrangements were made by and the money wass paid to laura c paul g paid petitioner dollar_figure in and dollar_figure in for arranging escort services for him with other women mr g also provided investment advisory services for one of the women providing escort services to him pursuant to petitioner’s --- - arrangement but none of the amounts he paid petitioner constituted a fee for introducing him to that woman over a 10-year period that included and jeffrey f paid between dollar_figure and dollar_figure to petitioner for procuring escort services for his business clients he wrote a dollar_figure check to cash in date that petitioner deposited into the real services’ checking account mr f dealt with at least one other escort service in addition to petitioner’s during this period he paid dollar_figure to petitioner for escort services in and dollar_figure in alexander k issued a check for dollar_figure that was made out to real services and dated date petitioner deposited this check in the real services’ checking account petitioner had in her possession alexander k ’s business card between and an individual named richard s availed himself of petitioner’s escort services maybe once a month but not necessarily for all that period of time he paid dollar_figure per visit petitioner received dollar_figure in and dollar_figure in from mr s for escort services mr s abused alcohol during the period that he used petitioner’s escort services meyer s wrote checks to cash during the first half of as payment to petitioner for escort services she arranged petitioner deposited the checks into the real services’ checking account the checks totaled dollar_figure however these checks - included checks totaling dollar_figure that were dishonored as well as checks totaling dollar_figure that were provided as replacements for the dishonored checks a check for dollar_figure dated date was made payable to cash by eric k and endorsed by jane m for real services jane m was one of the women who provided escort services to customers pursuant to petitioner’s arrangements the check was deposited into the real services’ account ronald k paid petitioner approximately dollar_figure per session for escort services she arranged on to occasions during the years through additionally in he lent petitioner dollar_figure which she repaid without interest on two or three occasions however she provided him with the escort services of other women in appreciation for his having lent her the money in the summer of michael l lent petitioner dollar_figure in the form of a check made out to real services two months later petitioner issued him a check in repayment for dollar_figure the check was dishonored and petitioner then repaid mr l by providing escort services harvey k paid petitioner for escort services provided by herself and by other women during he visited between three to four times and paid petitioner dollar_figure per visit -- - a check issued by crihil i for dollar_figure made payable to jennifer r and or cash and dated date was endorsed by jennifer r to real services on date petitioner deposited the check into one of her personal accounts at chemical bank jennifer r was one of the women who provided escort services to customers pursuant to petitioner’s arrangements near the end of petitioner deposited a check for dollar_figure dated date made payable to real services from douglas b during petitioner deposited into her chemical bank accounts two checks to cash totaling dollar_figure from jerrold m a check to cash for dollar_figure from william c and two checks payable to cash totaling dollar_figure from takero o these six checks were received by petitioner as payments for escort services in connection with providing the escort services petitioner was required to pay the women who performed services for her clientele on date petitioner endorsed and deposited into her account a check for dollar_figure made payable to real services by raj international this check constituted part of a loan to petitioner from parvin s she repaid the loan later that year with checks drawn on real services’ account and on her personal account b embezzlement income michael s who received escort services at petitioner’s apartments during and also engaged in certain legitimate transactions with petitioner in petitioner talked him into lending her dollar_figure on date she explained that the loan would finance the furnishing of the apartment on ef 65th street mr s reviewed the expenses of furnishing the apartment and visited the apartment to verify that it had been furnished as security for the dollar_figure loan petitioner gave mr s a letter promising him a share of a commission she would earn on the sale of some family property known as haiku plantation located in hawaii mr s looked at some documents describing the property and discussed its value with petitioner’s sister who he understood had the majority ownership in the property petitioner partially repaid mr s with a series of checks totaling dollar_figure written during first half of mr s also purchased a large supply of magnetic tapes from petitioner for dollar_figure which he then donated to a school mr s obtained these materials from petitioner because he could get a better rate than elsewhere one of his checks given in payment to petitioner for this purchase for dollar_figure was returned unpaid -- howard s lived in the same apartment building as petitioner he became friendly with petitioner and in lent her dollar_figure on date she agreed to repay that amount within days by the first quarter of petitioner had repaid mr s dollar_figure which he acknowledged by initialing an invoice to that effect mr s ’s loan was made to petitioner individually but the repayment came in the form of real services checks on date mr s sued petitioner in both her capacities ie as zabetti pappas d b a real services x with respect to the loan he alleged among other things that he had lent petitioner dollar_figure and that to date no monies have been paid back john k was a friend of petitioner’s from their college days at vassar mr k believed petitioner possessed business acumen and trusted her on the basis of their friendship he sought petitioner out in seeking a profitable return on money he wished to invest in date mr k gave petitioner dollar_figure to invest in real_estate projects that she described in date petitioner advised mr k that she had an investment opportunity that would return a profit in days on the basis of this representation he gave her an additional dollar_figure to invest she returned to him only dollar_figure in the form of a check for dollar_figure dated date and the payment of dollar_figure in cash petitioner’s other checks to him were dishonored petitioner offered various excuses to mr k for her failure to return his money either the dollar_figure or the balance of the dollar_figure which he did not believe mr k ’s investments with petitioner were made in the form of checks made out to real services but when repayments fell short petitioner wrote to him i can start paying even more next month i am really trying--its sic just that my finances are jumbled her letter made no mention of real services on or about date petitioner received dollar_figure from jennifer r one of the women who provided escort services to customers pursuant to petitioner’s arrangements petitioner executed a letter memorandum to record the dollar_figure payment which stated that the money shall be used for investment purposes and provided for a guaranteed minimum return of percent interest in year on date on or about date petitioner received an additional dollar_figure from jennifer r under similar circumstances petitioner executed another letter memorandum which recorded her receipt of dollar_figure that was to be used for investment purposes and provided for a guaranteed return of 25-percent interest payable within days or by date jennifer r died before the trial in this case cc electronics introduction fees theater tickets and music tape income during petitioner received dollar_figure from the sale of electronics to as well as the payment of introduction fees by ted and brian p petitioner also received dollar_figure from the sale of electronics to howard s in addition to the dollar_figure loan from mr s noted earlier petitioner’s cost_of_goods_sold to ted and brian p and to howard s in was dollar_figure in date petitioner received dollar_figure in the form of a check written to her individually by david m the check was for the purchase of tickets to the broadway show phantom of the opera petitioner as zabetti pappas - real services had paid dollar_figure for these tickets she also received dollar_figure for tickets to the broadway show m butterfly for which she paid the same amount on date paul h wrote a check to real services in the amount of dollar_figure in payment for prerecorded music tapes that had cost petitioner dollar_figure petitioner deposited this check into real services’s checking account in petitioner received dollar_figure for additional electronic equipment sold to ted and brian p this equipment included some security devices for a warehouse rented by ted p petitioner’s cost for the electronic equipment totaled dollar_figure in the same year howard s paid her dollar_figure for additional electronic equipment the items petitioner sold him included a - - 52-inch rear-projection television and two answering machines the rear-projection television cost her dollar_figure including taxes and shipping while the answering machines cost her dollar_figure during petitioner also received dollar_figure in cash from kenny t for the sale of a video cassette recorder for dollar_figure anda 40-inch rear-projection television for dollar_figure she paid dollar_figure for those items the television was returned to the business from which petitioner purchased it for a credit of dollar_figure she accordingly neither made nor lost money on the transactions with kenny t d rental income petitioner arranged a lease and sublease in her own name for the apartment on w 58th street in petitioner received dollar_figure from an individual named terri d representing months’ rent for that apartment petitioner’s business_expenses during petitioner incurred rental expenses of dollar_figure and an electricity expense of dollar_figure with respect to the apartment on be 65th street at which she conducted some of her escort business during petitioner lived in the apartment on e 77th street she had a room in that apartment in which she conducted office business and in which escort services were occasionally provided -- - during petitioner incurred additional business_expenses of dollar_figure for office expenses printing expenses and travel plus dollar_figure for business-related telephone service she also incurred printing costs of dollar_figure and miscellaneous costs paid to contractors of dollar_figure during petitioner also paid a total of dollar_figure in legal and professional fees to the law firm of saltzman holloran and to prentice-hall financial services relating to the incorporation of real services she incurred additional legal expenses of dollar_figure in defense of charges that she was using the apartment on eb 77th street for an illegal purpose during petitioner in the name of real services executed a brokerage agreement in which she undertook to sell an estate in hawaii the sellers were petitioner’s sister and another individual petitioner spent considerable sums in improving and marketing the property the property had been recorded as belonging to their deceased father and another individual the efforts to sell the property were unsuccessful and it was foreclosed upon in petitioner incurred rental expenses of dollar_figure and utility expenses of dollar_figure in for the apartment on w 58th street which in that year was used in her escort business and was also subleased for months - petitioner continued to rent the apartment on e 65th street for business purposes during she incurred rental expenses of dollar_figure and a utility charge of dollar_figure in that year with respect to that apartment during petitioner continued to live in the apartment on be 77th street petitioner incurred dollar_figure for messenger expenses in and dollar_figure in shipping and mailing expenses she incurred business_expenses of dollar_figure for telephone service in that year she also paid monthly services charges totaling dollar_figure during on the real services’ checking account in the same year she paid legal fees of dollar_figure in defending against charges that she was using the apartment on eb 77th street for an illegal purpose she paid an additional dollar_figure to an attorney in connection with obtaining a lease in petitioner also paid dollar_figure to her brother for appraisal fees concerning some property inherited from their father petitioner’s interest_expenses petitioner frequently borrowed money in addition to the instances already cited tammy m one of the women who provided escort services to customers pursuant to petitioner’s arrangements lent petitioner dollar_figure in petitioner wrote checks in repayment totaling at least dollar_figure many of -- - petitioner’s repayment checks bounced however or were reinvested on the basis of petitioner’s representation that she would invest this money in real_estate on behalf of tammy m tammy m recovered the amount of her loan to petitioner but she received no more than that in another transaction in early petitioner received dollar_figure from vania w petitioner executed a letter memorandum dated date acknowledging her receipt of dollar_figure from vania w which she promised to invest and to repay in days with dollar_figure interest petitioner subsequently wrote two checks in date totaling dollar_figure on a real services’ account made payable to herself or to cash although the memorandum line on the checks indicated that they were executed as a return or replacement for ms w each check was endorsed only by petitioner herself in the summer of petitioner borrowed dollar_figure from a tennis-playing partner named phillip b he charged her no interest on the loan she made substantial repayments a few months later petitioner’s and taxable years for the last two years in issue and respondent determined petitioner’s unreported income by applying cost-of- living survey information published by the bureau of labor statistics bls respondent used bls tables that classify the - - cost of living for specific years according to such factors as age size of consumer unit occupation and location in the greater new york area to determine that petitioner had a cost of living---and hence net income---of dollar_figure for and dollar_figure for opinion the commissioner’s determinations in the notice_of_deficiency are presumed correct and petitioner bears the burden of proving that the determinations are in error see rule a 290_us_111 we note at the outset that petitioner has no credibility with respect to the matters on which she testified her testimony was shown on repeated occasions to be false indicating to us that she did not consider herself under any particular obligation to testify truthfully in these proceedings for example she denied absolutely that she either in a personal or corporate capacity received any money for providing escort services although many of the individuals identified in respondent’s notice_of_deficiency testified credibly that they paid her for such services also petitioner first denied any detailed knowledge regarding an eviction proceeding for an sec_7491 does not apply to this case because the examination commenced prior to date the effective date of that section see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_726 - - apartment she had rented and then revealed a familiarity with minute details regarding the proceeding when cross-examining witnesses in addition on at least one occasion petitioner sought to have a document admitted into evidence that she had falsified a witness testified credibly that petitioner provided him with a written_statement that contained a material misstatement he corrected the document and then signed it petitioner then substituted a page of that document which failed to reflect his correction before she submitted the document to this court we accordingly give credence to petitioner’s testimony and proffered documentary_evidence only where we are convinced by independent corroborating evidence of their veracity or authenticity i whether amounts paid to or received by real services are properly treated as petitioner’s taxable_income the first issue to be addressed concerns the identity of the taxpayer petitioner contends that she individually is not liable for the taxes at issue instead she argues the corporation real services is liable for any taxes that may be owing because real services received the unreported income that respondent has attributed to petitioner in his determination taxpayers have the right to shape business transactions ina manner that minimizes the incidence of taxation 293_us_465 in this regard a corporate entity is deemed to exist as a separate taxpayer if it is --- - organized to carry on a business activity or if in fact it has carried on such activity 319_us_436 however in matters relating to the revenue the corporate form may be disregarded where it is a sham or unreal in such situations the form is a bald and mischievous fiction id pincite in the latter situation the government may not be required to acquiesce in the taxpayer’s election of that form for doing business which is most advantageous to him the government may look at actualities and upon determination that the form employed for doing business or carrying out the challenged tax event is unreal or a sham may sustain or disregard the effect of the fiction as best serves the purposes of the tax statute see 308_us_473 a77 here if real services operated merely as a sham or the alter ego of petitioner its incorporation would have no impact on her federal_income_tax liabilities see g m leasin429_us_338 the question before us then is whether real services conducted the kind and amount of business activities to be a taxable entity 371_f2d_897 5th cir affg tcmemo_1965_115 in this case adopting a reasonable meaning of the moline properties’ guiding phrase id we hold that real services did -- - not conduct sufficient business activities to be recognized for federal_income_tax purposes petitioner’s activities with respect to real services reveal many characteristics of an alter ego such as the intermingling of corporate and personal funds undercapitalization of the corporation failure to observe corporate formalities such as the maintenance of separate books_and_records failure to pay dividends insolvency at the time of a transaction siphoning off of funds by the dominant shareholder and the inactivity of other officers and directors 107_f3d_110 2d cir quoting 98_f3d_13 2d cir petitioner observed no meaningful distinction between her personal funds and those of her corporation although petitioner opened bank accounts in the name of real services she siphoned funds from that account for personal expenses and gifts on the other hand petitioner wrote checks in her own name for transactions that she now alleges were those of real services the record also reveals a number of checks made out to real services from petitioner’s escort service clients but the evidence suggests that in naming the payee the clientele were only following petitioner’s wishes there is no indication that real services was ever properly capitalized to the contrary it often appeared to be insolvent individuals such as john k and tammy m who had made loans to petitioner operating as real services reported that checks they received in repayment often were dishonored - - petitioner consistently ignored corporate formalities after the organizational meeting for real services there is no indication of another meeting of a board_of directors real services maintained no office separate from petitioner’s personal address and petitioner was its only purported employee there is no evidence that real services furnished to outside parties any papers relating to petitioner’s employment such as tax withholding forms or other payroll records there are no meaningful corporate records petitioner produced only three handwritten documents as records of the corporation---one indicating the costs of furnishing the e 65th street apartment and the other two listing startup costs even petitioner’s employment contract is suspect it is a fill-in-the-blanks form that contains many blanks and was executed several months before the date that the hiring officer petitioner’s companion laura c allegedly assumed office we reject petitioner’s contention that other corporate records were stolen we find it much more likely that such records never existed there is no history of the declaration or payment of dividends no other individuals were active as officers or directors of real services petitioner exaggerated the roles played by two individuals named ted p and michael s in the operation of the corporation petitioner in fact altered a document in which mr p ’s son brian had indicated to her that his father was not -- - an officer of real services moreover mr s testified that he was not involved in the directorship or management of real services although laura c provided some testimonial support to petitioner’s claims of corporate meetings and elections we believe that her testimony was coached and does not accurately represent actual events there is no evidence of any business extending credit to real services for example its name did not appear on any of the documents used for its alleged leasing of real properties indeed the contrary appears to be true on the e 65th street apartment the name of the lessee was jane m not real services and on the e 77th street apartment the name was that of joy c not real services similarly the lease for the w 58th street apartment does not indicate that the lessor-sublessee was real services real services’ alleged dealings in the hawaii real_property are similarly suspect these arrangements were made with petitioner’s family members once again many of the documents executed in these transactions bear only petitioner’s name and not that of real services in sum there is no evidence that real services engaged in business as a separate_entity petitioner cites clauses typically used in preprinted forms for incorporating business entities the use of such clauses for real services however - - falls short of showing actual business activity by the corporation nor is such activity reflected in petitioner’s practice of having salespeople and customers use the name real services when they executed sales slips and checks to petitioner the fact remains that no one who dealt with petitioner did so with any reliance upon the business probity or solvency of real services to the extent that anyone acquiesced in petitioner’s employment of the name real services they did so with the understanding that they were doing business with her and not with a corporation ’ we conclude that real services functioned merely as an alter ego of petitioner and is therefore a sham corporation asa result we disregard the existence of real services for purposes of federal taxation the income at issue is properly taxed to petitioner individually il whether petitioner had unreported income from an escort business in and petitioner operated an escort business as previously described during and although she denies involvement with the escort business and with the receipt of income from in this regard petitioner argues that the dealings of real services involved making payments to a puppeteer in support she cites an exhibit that was not introduced into evidence she has made similar citations throughout her briefs these documents are not part of the record and have not been considered in making our decision herein rule see bickmeyer v commissioner 66_tc_109 n - - that business the evidence to the contrary provided by her clientele is overwhelming that evidence nonetheless falls short of providing us with a firm basis upon which to calculate her income from those activities perhaps unsurprisingly few of the witnesses have been entirely forthcoming leaving us with an unsatisfactory record respondent has used the specific item method of reconstructing petitioner’s income for and this method depends upon proof of specific items of income that were omitted from the taxpayer’s return in 56_tc_297 the court stated the ‘specific item’ method of proof simply consists of evidence of particular or specific amounts of taxable_income received by the taxpayer during a particular tax period with evidence that the taxpayer did not include such amounts in his tax_return see also 464_f2d_1087 10th cir in most instances petitioner has presented evidence disputing the specific amounts or taxability of the items in gquestion we have used our best judgment on the basis of the record before us to arrive at the amounts of income involved respondent determined that petitioner had unreported escort income of dollar_figure in and dollar_figure in from an individual named dennis t dennis t testified however that he had only legitimate business dealings with petitioner he conceded that -- p7 - he engaged escort services at least six times at petitioner’s e 77th street apartment the services were provided by women other than petitioner dennis t recalled the name used by petitioner’s companion laura c and conceded receiving escort services from her there are no checks or other documentary_evidence connecting petitioner to any amounts dennis t may have paid for escort services received at the e 77th street apartment where ms c also resided although the evidence demonstrates a business relationship between petitioner and dennis t it fails to connect her with any of the money he paid for escort services we accordingly do not sustain the determination respondent determined that petitioner had unreported escort income of dollar_figure in and dollar_figure in from an individual named michael s although michael s was a business_associate of petitioner’s and admitted paying for escort services at one of petitioner’s apartments the arrangements were made by and the money was paid to laura c not to petitioner the payments for escort services by michael s have not been connected to petitioner and we accordingly do not sustain the determination respondent determined that petitioner had unreported escort income of dollar_figure in and dollar_figure in from an individual named paul g mr g testified that he paid between dollar_figure and dollar_figure to petitioner for escort services during the period of - - their relationship which he estimated to be approximately years his testimony and the documentary_evidence support the conclusion that he paid most of this amount in but that the relationship continued into on the basis of his testimony we find that petitioner received dollar_figure from mr g in and another dollar_figure in we accordingly sustain all of respondent’s determination except to the extent of dollar_figure in respondent determined that petitioner had unreported escort income of dollar_figure in and dollar_figure in from an individual named jeffrey f the evidence adduced in connection with this determination conflicts to some extent with the specific items of income determined by respondent mr f recognized the name real services as the payee of checks he used to acquire escort services for his clients the record contains one check from him for dollar_figure that petitioner deposited mr f also testified that he paid between dollar_figure and dollar_figure to a woman named angel one of petitioner’s nicknames for escort services for his clients however mr f testified that these payments took place over a 10-year period during which he also used at least one other escort service for his clients mr f was unable to identify petitioner at trial or to recall the amount he paid petitioner during the years at issue we conclude that the evidence establishes that mr f paid petitioner dollar_figure in and dollar_figure - - in we accordingly sustain respondent’s determination to that extent respondent determined that petitioner had unreported escort income of dollar_figure in and dollar_figure in from an individual named alexander k the evidence with respect to these specific items consists of mr k ’s check for dollar_figure made out to real services dated date which petitioner deposited into the real services’ account petitioner’s possession of mr k ’s business card mr k ’s testimony that he did not purchase escort services from petitioner in or but that he entered only the amount on the check and signed it and petitioner’s claim that the check was in payment for space for an office party petitioner’s claim is uncorroborated the amount is improbable for_the_use_of residential apartment space for a party and she is otherwise not credible given the other proof of petitioner’s extensive dealings in providing escort services in we find that the dollar_figure payment in date was for escort services there is no other evidence that petitioner had the specific items of income determined by respondent or which connects petitioner to any payments from mr k for any goods or services we accordingly sustain respondent’s determination only to the extent that petitioner had unreported escort income of dollar_figure in - - respondent determined that petitioner had unreported escort income of dollar_figure in and dollar_figure in from an individual named richard s mr s testified that between and he utilized petitioner’s services maybe once a month but not necessarily for all that period of time and paid dollar_figure per visit petitioner has failed to provide sufficient credible_evidence that mr s paid her less than the amounts determined for the years in issue we accordingly sustain respondent’s determination respondent determined that petitioner had unreported escort income of dollar_figure in from an individual named meyer s mr s wrote checks to cash during the first half of for escort services arranged by petitioner petitioner deposited the checks into the real services’ account the checks totaled dollar_figure the dollar_figure in meyer s ’s checks in the record included dollar_figure in checks that were dishonored as well as dollar_figure in checks that replaced the dishonored checks thus the documented amount that mr s paid petitioner for escort services in is dollar_figure dollar_figure less dollar_figure we therefore hold that petitioner received dollar_figure as payment for the escort services she arranged for although mr s testified that the checks were payment for_the_use_of petitioner’s apartment to work on clothing designs his testimony was highly implausible in the circumstances and not worthy of belief we find that mr s testified falsely in view of an obvious motive to avoid admitting to the purchase of escort services --- - mr s in and sustain respondent’s determination only to that extent respondent determined that petitioner had unreported escort income of dollar_figure in from an individual named eric k a check in the amount of dollar_figure dated date was made payable to cash written by eric k and endorsed by jane m who provided escort services to customers pursuant to petitioner’s arrangements in these circumstances and because the check was deposited into the real services’ account controlled by petitioner we sustain respondent’s determination respondent determined that petitioner had unreported escort income of dollar_figure in and dollar_figure in from ronald k respondent’s figures reflect seven escort sessions per year at dollar_figure per session mr k testified on cross-examination consistently with respondent’s determination that he received escort services arranged by petitioner on to occasions during the 2-year period through he also testified that he paid approximately dollar_figure per occasion petitioner’s contention that she paid dollar_figure of this amount in to furnish mud wrestlers at an event sponsored by mr k was contradicted by him and we do not accept it accordingly we sustain respondent’s determination respondent determined that petitioner had unreported escort income of dollar_figure in and dollar_figure in from an individual - - named michael l mr l testified to paying substantial sums for escort services in and that were provided in petitioner’s be 77th street apartment he could not however identify petitioner in person and he was uncertain whether a person he knew as angel was the person depicted in a photograph of petitioner taken close to the years in issue he described the angel with whom he had dealings as a person who bears little resemblance to petitioner the record before us fails to provide an adequate basis for finding that petitioner rather than some of her associates received unreported income in the form of direct payment for escort services from mr l during the years at issue the evidence nevertheless supports a finding that petitioner received dollar_figure in escort income from mr l and that she received this amount in in the summer of mr l lent dollar_figure to real services corp two months later petitioner signed and issued a check presumably in repayment for dollar_figure the check was dishonored and mr l acknowledged that his loan was most probably repaid in the form of escort services although mr l did not pay petitioner directly for escort services petitioner’s signature on the invalid check nevertheless connects her to the receipt of dollar_figure in in exchange for which mr l received such services we accordingly sustain respondent’s determination only to the extent of dollar_figure of unreported escort income in - - respondent determined that petitioner had unreported escort income of dollar_figure in from an individual named harvey k mr k ’s testimony supports the determination in full in that he recalled paying petitioner for escort services on three or four occasions in estimated the cost at between dollar_figure and dollar_figure and acknowledged a check paid in one instance in for dollar_figure respondent’s determination of dollar_figure is three times this figure we do not accept petitioner’s contention that she and mr k were having an affair and that any escort-related activities involved were independent of his giving her money we accordingly sustain respondent’s determination respondent determined that petitioner had unreported escort income of dollar_figure in from an individual named crihil i a check for dollar_figure issued by mr i on date to jennifer r and or cash was endorsed by jennifer r to real services and deposited by petitioner into one of her personal bank accounts on date mr i did not testify and ms r is deceased jennifer r was one of the women who provided escort services to customers pursuant to petitioner’s arrangements during the years in issue in these circumstances and in light of the other proof that petitioner was regularly engaged in the provision of escort services in we conclude that this check was for escort services arranged by petitioner we reject - -- petitioner’s contention that this dollar_figure was a loan to her or real services from jennifer r on the basis of the record in this case as a whole we do not believe that all of this money belonged to jennifer r so that she could lend it to petitioner the credible testimony of other witnesses establishes that single payments of this magnitude were sometimes made for escort services arranged by petitioner when the occasion was a party involving several customers we infer that this dollar_figure payment was for escort services in addition to those provided by jennifer r personally in addition the record as a whole also establishes that when petitioner arranged for other women to provide escort services she did not do so for free therefore we believe that the check signed over to petitioner by jennifer r included petitioner’s brokerage fee for the transaction she had arranged in sum we are satisfied that the evidence supports and petitioner has demonstrated no error in respondent’s determination we accordingly sustain it respondent determined that petitioner had unreported escort income of dollar_figure in and dollar_figure in from an individual named douglas b dollar_figure in and dollar_figure in from an individual named jerrold m dollar_figure in and dollar_figure in from an individual named william c and dollar_figure in and dollar_figure in from an individual named takero o - - in petitioner deposited a check payable to real services from douglas b for dollar_figure during petitioner deposited into her chemical bank accounts two checks to cash totaling dollar_figure from jerrold m a check to cash for dollar_figure from william c and two checks payable to cash totaling dollar_figure from takero o petitioner claims that the dollar_figure check from douglas b represents repayment of a loan she argues that she got two checks from jerrold m for helping him to find his girlfriend she claims not to know william c and that she got his dollar_figure check from a third party for room rental she says the two checks totaling dollar_figure from takero o plus dollar_figure cash were payment for tickets to a broadway show we do not accept her self-serving testimony see 87_tc_74 to the contrary in light of the other substantial evidence that petitioner was in the business of providing escort services for compensation during and her deposit of checks made out to real services or to cash from douglas b jerrold m william c and takero o is sufficient we conclude to support the finding that these six checks were payments to her for the provision of escort services on the other hand these individuals did not testify and there is no evidence in the record that petitioner had any specific items of income from these individuals beyond the amounts evidenced by the checks we accordingly hold that petitioner had unreported escort income in - - of dollar_figure from douglas b and in of dollar_figure from jerrold m dollar_figure from william c and dollar_figure from takero o but we do not otherwise sustain respondent’s determinations with respect to these individuals respondent determined that petitioner had unreported escort income of dollar_figure from raj international in although petitioner endorsed and deposited into her account a dollar_figure check in date made payable to real services by raj international we have found that this amount was a loan to petitioner which she repaid later that year with funds drawn on real services’ and her personal accounts accordingly respondent’s determination with respect to raj international is not sustained til whether petitioner had unreported income from fraudulent loan and investment transactions respondent determined that petitioner received embezzlement income in several instances during and by taking money as investments or loans from friends and associates without any intention of repayment see eg 366_us_213 wrongful appropriations constitute income if acquired with no intent to repay 384_f2d_748 5th cir fraudulent loans are wrongful appropriations within the meaning of james v united_states supra we consider each determination separately - - respondent determined that petitioner received embezzlement income of dollar_figure from michael s in in pretrial pleadings respondent asserted that the dollar_figure determination consisted of i dollar_figure from petitioner’s sale to michael s of a fictitious interest in certain real_property in hawaii and ii dollar_figure from a fraudulent loan transaction involving michael s of which petitioner had repaid dollar_figure respondent now concedes that the dollar_figure fictitious sale of property was in fact a loan of dollar_figure by mr s to petitioner secured_by an interest in any commission that petitioner might receive on the sale of the hawaii property the evidence adduced at trial establishes that petitioner partially repaid this loan in a series of checks totaling dollar_figure that were given to mr s during the first half of on brief respondent argues that the dollar_figure loan was income to petitioner in the year of its receipt because she did not intend to repay this amount to michael s petitioner however repaid dollar_figure of the loan in we conclude that this repayment evidences an intent to repay at the time she obtained the loan and that this intent continued at least through some portion of although respondent has modified his theory to some extent in response to the evidence at trial respondent seeks findings_of_fact to that effect in his posttrial brief -- - he has not asserted in the alternative that petitioner received income in as a result of this loan transaction on this record we are persuaded that petitioner has shown error in respondent’s determination that she had dollar_figure in income in as a result of the payment from michael s in that amount accordingly the determination is not sustained with respect to the second element of respondent’s original dollar_figure determination namely the dollar_figure fraudulent loan transaction petitioner claims that this amount represents the proceeds from a sale of magnetic tapes from which she realized no gain at trial mr s corroborated petitioner’s claim by testifying that he paid her dollar_figure for magnetic tapes which he then donated to a school on brief respondent now argues that the dollar_figure even if paid for tapes provided by petitioner was nevertheless income to petitioner respondent’s propounding of the theory that the dollar_figure from mr s was sales income and not income from a fraudulent loan transaction is at a minimum new_matter within the meaning of rule a respondent’s adoption of this theory without making an allowance for cost_of_goods_sold is a new_theory which if we considered it would prejudice petitioner its tardy assertion would deprive petitioner of an adequate opportunity to acquire the requisite evidence of her cost_of_goods_sold see sundstrand corp v commissioner - - t c moreover under rule a respondent would bear the burden_of_proof as to the issue whether the dollar_figure is sales income even if we permitted respondent to raise this new_theory he would not prevail upon it because he cannot carry his burden the record shows that mr s ordered tapes from petitioner because he could get a better rate than elsewhere he wrote her checks totaling dollar_figure one of those checks for dollar_figure was returned unpaid we believe that if petitioner provided a better rate than other sellers her loss of dollar_figure on the sale likely prevented her from earning any profit on the transactions in any event respondent has not shown otherwise we accordingly do not sustain any portion of respondent’s determination that petitioner had dollar_figure in unreported income from mr s in respondent determined that petitioner had unreported income of dollar_figure in from a loan transaction with an individual named howard s on brief respondent argues that this was a fraudulent loan transaction in that petitioner had no intention of repaying making the original loan amount income to her in we have found that howard s lent petitioner dollar_figure in and that by the first quarter of she had repaid him dollar_figure mr s acknowledged as much in early in an invoice that he admits initialing he subsequently sued petitioner in august -- - with respect to the loan seeking dollar_figure which further confirms that significant repayment had been made ’ respondent makes no effort on brief to explain how petitioner lacked intent to repay this loan when she in fact repaid approximately percent his determination is not sustained respondent determined that petitioner had unreported embezzlement income of dollar_figure in from an individual named jane m although the evidence establishes that jane m was an associate of petitioner’s petitioner has denied receiving this amount from jane m respondent has not introduced evidence to rebut this assertion nor has he contested petitioner’s denial on brief we conclude that respondent has abandoned this issue see julicher v commissioner tcmemo_2002_55 zidar v commissioner tcmemo_2001_200 citing 100_tc_367 and the determination is accordingly not sustained respondent determined that petitioner had unreported embezzlement income of dollar_figure from an individual named john k respondent clarified in his answer that the determination was ’ mr s subsequently made at least two statements to the irs in connection with these proceedings that were inconsistent with these findings and with each other to the general effect that none of the dollar_figure had been repaid we are convinced however that mr s would not have sued in for less than he thought he was owed further when confronted at trial with the invoice documenting partial repayment mr s acknowledged his initials on the document - al --- based upon petitioner’s having received dollar_figure from john k in to invest on his behalf and having only repaid him dollar_figure john k was a college friend of petitioner’s mr k testified credibly that he turned over dollar_figure to petitioner in date based upon petitioner’s representation that she could earn him a percent return in year he believed that petitioner was a savvy businesswoman and trusted her on the basis of their friendship he accordingly did not investigate her claims or plans with any rigor although he recalled that she represented that the money would be invested in a real_estate project in the midwest several months later in date petitioner advised mr k that she had an investment opportunity that would give him a profit in days mr k gave petitioner an additional dollar_figure on her representation of a 30-day turnaround for that investment according to his testimony when the dollar_figure was not returned as promised mr k first suspected that petitioner had taken advantage of their friendship and hoodwinked him he became convinced of that fact when neither the dollar_figure nor dollar_figure was returned and petitioner made excuses that he did not believe petitioner contends that these amounts are not income to her because she genuinely tried and intended to repay mr k these amounts were not bona_fide loans however the money was given on the representation that it would be invested on mr k ’s behalf - -- petitioner’s explanations of how the money was invested are vague uncorroborated and or contradicted by mr k ’s credible testimony on the basis of the evidence in the record we are convinced that petitioner exploited mr k ’s trust in her to obtain the funds in issue and then did not invest them as she had represented as a result she exercised sufficient dominion and control_over the dollar_figure she did not repay to render that amount taxable to her in see james v united_states u s pincite proceeds over which taxpayer wrongly assumes actual command taxable to him 384_f2d_748 5th cir o’ sheeran v commissioner tcmemo_1983_702 see also 454_f2d_1252 2d cir we accordingly sustain respondent’s determination respondent determined that petitioner had unreported embezzlement income of dollar_figure in from an individual named jennifer r respondent now asserts that petitioner had dollar_figure of such income in that year jennifer r was one of the women who provided escort services to customers pursuant to petitioner’s arrangements ms r died before trial and the evidence that has been offered with respect to this item consists of the notes of one of respondent’s agents concerning an interview he conducted with ms r before her death two letter memoranda documenting payments from ms r to petitioner and petitioner’s testimony -- - we turn first to the interview notes although respondent’s original determination in the deficiency_notice was that petitioner had embezzlement income from ms r of dollar_figure respondent now contends on brief that the amount is dollar_figure less a repayment of dollar_figure or dollar_figure respondent bases his assertion of an increased amount and the partial repayment on the agent’s notes we pass over the question whether the increased deficiency respondent asserts has been properly raised in this case because we agree with petitioner that the agent’s notes which are the only basis for asserting the increased deficiency are inadmissible hearsay respondent argues that the notes gualify for the exception to the hearsay rule provided in federal rules of evidence b respondent maintains that the notes embody a statement against ms r ’s penal interest because they reflect ms r ’s statement that she earned money as a prostitute respondent however does not seek the admission of the notes as proof of ms r ’s illegal profession respondent seeks their admission to prove petitioner’s receipt of a net dollar_figure in embezzlement income from her it is settled that a statement against interest will not operate as an exception to the hearsay although respondent on brief repeatedly states the balance of dollar_figure less dollar_figure as dollar_figure we deem respondent to have taken the position that petitioner had unreported embezzlement income from jennifer r of dollar_figure - rule when the statement sought to be introduced is only collateral to the statement against the declarant’s interest 512_us_594 such is the case with the statement respondent seeks to introduce we accordingly decline to consider respondent’s allegation that petitioner had embezzlement income in an increased amount of dollar_figure from ms r the sole basis for the allegation is inadmissible hearsay ’ with respect to respondent’s original determination that petitioner had embezzlement income of dollar_figure from ms r in the two letter memoranda executed by petitioner establish to our satisfaction that petitioner received dollar_figure and dollar_figure from jennifer r in july and date respectively in these memoranda petitioner acknowledges receipt of the foregoing amounts promises to invest the money and guarantees a minimum return or return of percent in year in one instance or days in the other we are struck by the similarity of these arrangements with those that petitioner foisted upon john kk that is in the same year with respect to both john k and jennifer r petitioner first obtained a substantial sum respondent also concedes on brief that the revenue agent’s notes provide the sole basis for his determination that petitioner had unreported income of dollar_figure in from the sale of electronics to jennifer r because the notes are likewise inadmissible hearsay with respect to this transaction there is no competent evidence that petitioner had this specific item_of_income and we accordingly do not sustain the determination - - promising to return it in year with a guaranteed return and then went back to each individual several months later and persuaded him or her to part with another substantial sum by promising a quick return in or days we draw the inference that petitioner engineered a scheme with jennifer r that was similar to the scheme to which john k testified unlike the situation with john k jennifer r was deceased at the time of trial and unable to give testimony from which we might determine whether her payments to petitioner were loans or entrustments of funds to invest regardless of which characterization is more accurate we are satisfied that petitioner is taxable on the amounts ms r turned over to her in we decline to accept petitioner’s self-serving testimony regarding her dealings with ms r absent petitioner’s testimony there is no evidence that petitioner repaid the amounts at issue when due or ever and ms r is now deceased to support her claim that she made repayment to jennifer r petitioner offered into evidence two deposit slips dated in date evidencing deposits totaling dollar_figure into an account in the name of jennson co the exhibits were not admitted because their relevance to jennifer r was not established as part of her posttrial brief petitioner submitted a copy of a business certificate indicating that jennifer r was conducting business under the name jennson co even if the foregoing exhibits were admitted however they would not establish repayment because there is no proof that petitioner made the deposits or even if petitioner made them that the deposits represented repayments with respect to the dollar_figure in issue--as opposed to eg payments to jennifer r for rendering escort services pursuant to petitioner’s arrangements -- - there is likewise no evidence that the funds were invested as petitioner represented to ms r in the letter memoranda based on the record as a whole we are satisfied that petitioner has failed to demonstrate error in respondent’s determination that she had dollar_figure in unreported income in as a result of payments to her from jennifer r in that amount we accordingly sustain the determination see 366_us_213 454_f2d_1252 2d cir 384_f2d_748 5th cir iv whether petitioner had unreported income from sales and rentals during and respondent determined also using the specific item method that petitioner had unreported income from certain_sales and rental_activity during and a sales of electronics theater tickets and music tapes respondent determined that petitioner had unreported income from the sale of electronics of dollar_figure from individuals named brian and ted p and dollar_figure from an individual named howard s petitioner does not dispute receipt of these amounts except for dollar_figure of the dollar_figure received from howard s we agree with ‘t although respondent originally determined that petitioner had unreported income in of dollar_figure from electronics sales to brian p the parties subsequently stipulated that the amount received from brian and ted p from the sale of electronics and certain introductory fees was dollar_figure in a7 - petitioner regarding this dollar_figure and do not sustain that portion of respondent’s determination respondent conceded at trial that petitioner is entitled to a cost--of-goods-sold allowance with respect to the foregoing sales of dollar_figure we conclude that petitioner has produced documentary_evidence and testimony which establish that she may increase her cost-of-goods-sold allowance by an additional dollar_figure for a total of dollar_figure with respect to goods sold to those individuals the difference between the dollar_figure petitioner demonstrably received from the p ’s and from mr s in exchange for electronics merchandise provided to them and the dollar_figure we have concluded petitioner paid for those goods is surprisingly large and reflects substantial unreported income in making our allowance for the cost_of_goods_sold to the p ’s and to mr s we have resolved doubts in favor of petitioner even to the petitioner objected to respondent’s specific item evidence for dollar_figure of the amount received from howard s because the check documenting this amount states clearly that it is fora ticket purchase whereas respondent’s determination answer and pretrial memorandum all took the position that the foregoing amount was for electronics we advised respondent’s counsel prior to trial that if the dollar_figure check was intended to prove receipt of income by petitioner from the sale of tickets respondent would be required to amend his pleadings respondent sought no leave to amend and we accordingly treat the dollar_figure specific item_of_income from howard s as abandoned ‘3 although respondent contends on brief that the total conceded is dollar_figure he clearly conceded an additional dollar_figure at trial with respect to howard s for a total of dollar_figure -- - extent of accepting her reasonably based estimated cost of a speaker system and a receiver she has claimed no larger costs than we have found and in any event the record does not support our allowing her more although we suspect that the actual cost_of_goods_sold was higher we cannot make that estimate absent a demonstration that at least the amount allowed in the estimate was in fact spent or incurred for the stated purpose until the trier of fact has that assurance from the record relief to the taxpayer would be unguided largesse 245_f2d_559 sth cir see 39_f2d_540 2d cir based on the foregoing we hold that petitioner had unreported sales income from brian and ted p and howard s in of dollar_figure ie dollar_figure gross_receipts less dollar_figure in costs of goods sold respondent determined that petitioner had unreported income of dollar_figure in from the sale of tickets and tapes to an individual named david m in august of david m wrote a check to petitioner individually for dollar_figure for the purchase of tickets to the broadway show phantom of the opera petitioner however has provided a receipt showing that she paid dollar_figure for those tickets she accordingly has no unreported income from the --- - transaction with mr m and respondent’s determination is not sustained respondent determined that petitioner had unreported income of dollar_figure in from the sale of tickets and tapes to an individual named paul h in september of paul h wrote a check to real services in the amount of dollar_figure in payment for prerecorded music tapes petitioner deposited this check into real services’ checking account respondent concedes that petitioner is entitled to a cost-of-goods-sold allowance of dollar_figure with respect to these tapes we accordingly find that petitioner had unreported income of dollar_figure in from this transaction and sustain respondent’s determination to that extent b sales of blectronics and rental income respondent determined that petitioner had unreported income of dollar_figure in from the sale of additional electronic equipment to ted and brian p brian p confirmed this amount at trial from numerous receipts petitioner has identified the items that she purchased and resold to ted and brian p the receipts indicate that her cost for this electronic equipment petitioner claims an additional dollar_figure exclusion from income relying upon documentary_evidence that she paid that amount for tickets to the broadway show m butterfly the case of mr m indicates however that petitioner charged her customers what she paid for broadway tickets there is no basis to assume otherwise in the case of the tickets for m butterfly absent some proof to the contrary we believe that petitioner received full payment for those tickets offsetting the amount she used to buy them there is thus no taxable_event -- - totaled dollar_figure ' accordingly we conclude that petitioner is entitled to a cost-of-goods-sold allowance of dollar_figure with respect to the dollar_figure in sales to ted and brian p and sustain respondent’s determination only to the extent of dollar_figure respondent determined that petitioner had unreported income of dollar_figure in from the sale of additional electronic equipment to howard s howard s paid petitioner dollar_figure for electronic equipment in that year petitioner sold him a 52-inch rear-projection television and two answering machines the rear- projection television cost dollar_figure including taxes and shipping while the answering machines cost her dollar_figure ' as petitioner has shown that she had product costs for goods transferred to mr s in that exceed the amount that respondent determined was paid to her by mr s we conclude that petitioner has demonstrated error in respondent’s determination and do not sustain it 's petitioner’s brief overstates by dollar_figure the cost of equipment purchased on date and resold to ted and brian p ‘ mr s ’s complaint in his previously noted lawsuit against petitioner states that he never received the projection television set his later affidavit states however that he received the set but that it was in defective condition and he never received a replacement petitioner has submitted evidence of the purchase of the set its delivery to mr s and two service calls to repair the set on this record we conclude that howard s paid for and received a 52-inch rear-projection television -- - respondent determined that petitioner had unreported income of dollar_figure in from the sale of electronics to an individual named kenny t we find however that she neither made nor lost money on these sales she sold mr t a video cassette recorder and a television for the same amount she was required to pay her supplier for these items although the television was returned to the supplier for a credit equal to what petitioner and mr t had paid there is no evidence or suggestion that petitioner retained the dollar_figure that mr t had paid her we accordingly do not sustain the determination petitioner also paid dollar_figure for items that she asserts she provided to jennifer r in repayment of a loan in although petitioner has presented receipts showing her purchases in these amounts we have only her self-serving testimony that these items were delivered to ms r and ms r is deceased respondent determined that petitioner had unreported income of dollar_figure in from the rental of an apartment to an individual named terri d petitioner concedes receiving dollar_figure in for the short-term rental of the apartment on w 58th street but asserts that it was paid to real services and is not income to her individually because we have elsewhere concluded that real services should be disregarded for tax purposes we hold that the dollar_figure is taxable_income to petitioner and sustain respondent’s determination - - v whether petitioner may deduct business_expenses in excess of those allowed by respondent a business_expenses in petitioner maintains that if we find that she was engaged in providing escort services respondent has failed to allow her a sufficient deduction for the amounts she was required to pay to the women she arranged to engage in those services petitioner strenuously denies that she was engaged in providing escort services nevertheless she argues in the alternative that if we find she was engaged in such a business we should allow her to deduct to percent of the gross_receipts in recognition of the fact that she was required to pay the women who actually rendered the services under certain circumstances where a taxpayer establishes his entitlement to a deduction but does not establish the amount of the deduction we are permitted to estimate the amount allowable cohan v commissioner supra in so doing we bear heavily against the taxpayer who is responsible for the uncertainty id pincite in this case respondent has allowed a deduction equal to dollar_figure percent of the amount determined as escort income in as specific expenses of petitioner’s escort business petitioner has failed to establish that she is entitled to larger deductions than those allowed by respondent we therefore hold that she may deduct as business -- - expenses dollar_figure percent of the amounts that we have held were unreported escort income for petitioner asserts and respondent concedes that during petitioner incurred rental expenses of dollar_figure and an electricity expense of dollar_figure with respect to the apartment on e 65th street at which petitioner’s escort business was conducted we hold that she is entitled to deduct these amounts as business_expenses in during petitioner lived in the apartment at e 77th street she had a room in that apartment in which she conducted office business and in which to some extent escort services were provided she now claims one-third of the rentals paid for that apartment during as a home_office deduction in general a taxpayer is not entitled to deduct any expenses related to the use of a dwelling_unit used by the taxpayer as a residence during the taxable_year see sec_280a the statute provides an exception to this general_rule however if the expenses are allocable to a portion of the dwelling which is used exclusively on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business petitioner’s claims that the room was used exclusively for business purposes and that it was her principal_place_of_business rest entirely on her own testimony which as we have concluded elsewhere should - - not be given any credence accordingly we hold that she is not entitled to the claimed home_office deduction for ’ respondent has conceded that during petitioner incurred deductible business_expenses of dollar_figure for office expenses bank charges printing expenses and travel petitioner has claimed that she is entitled to deduct other expenses in addition to those conceded by respondent she has borne her burden of proving that she is entitled to deduct additional printing costs of dollar_figure and miscellaneous costs paid to contractors of dollar_figure petitioner further claims a deduction of dollar_figure in for telephone service she claims that she maintained one personal telephone line and two business lines located in two of her apartments and seeks deductions with respect to the claimed business lines ' she has offered as proof cancelled checks and receipts from the telephone company we are not convinced that she made payments in the amounts claimed the records proffered for each of the claimed business telephone lines contain cancelled checks that are duplicates of those submitted in ‘7 petitioner also claims a deduction of months’ rent in the summer of when she allegedly provided a home to jane m in order to move ms m out of the apartment on eb 65th street petitioner has not established that this was legitimately a trade_or_business expense and accordingly we do not allow the claimed deduction sec_262 provides that in the case of individuals charges for basic local_telephone_service with respect to the first telephone line provided to a residence are nondeductible personal expenses - -- support of deductions for the other line moreover the records do not distinguish whether the telephone charges were for local or long distance service the magnitude of the telephone expenses petitioner seeks to deduct suggests to us that significant long-distance charges are included in the figure the documentation proferred by petitioner generally does not indicate what portion of the charges was for long-distance nor has she proven a business_purpose for significant long-distance charges however we are persuaded that petitioner’s escort business almost certainly involved the use of local_telephone_service to arrange appointments in these circumstances we allow a deduction of s600 for local telephone expenses at the locations where she conducted her escort business during see cohan v commissioner supra the deduction of other claimed expenses for requires closer examination the allowance of travel and entertainment business deductions described in sec_274 are subject_to strict rules of substantiation sec_274 provides that unless the taxpayer complies with these rules no deductions shall be allowed with respect to any traveling expense including meals_and_lodging away from home or for any item with respect to an activity which is of a type generally considered to constitute entertainment the rules require the -- - taxpayer to substantiate by adequate_records or by sufficient evidence to corroborate the taxpayer’s own testimony a the amount of the expenditure b the time and place of the expenditure c the business_purpose of the expenditure and d the business relationship to the taxpayer of the person being entertained for petitioner claims a business_expense deduction of dollar_figure for the cost of meals billed through the vassar club inconsistencies between the handwritten and printed receipts from the vassar club however prevent us from finding that she has adequately substantiated the business meal deductions claimed nor has she adequately demonstrated the business purposes of claimed travel_expenses totaling dollar_figure for separate trips in to florida and to washington d c petitioner also claims deductions in for dollar_figure in legal and professional fees paid to the law firm of saltzman holloran and to the prentice-hall financial service relating to the incorporation of real services she also seeks to deduct the filing fees charged for such incorporation assuming arguendo that the claimed expenses of incorporating a corporation found to be a sham for tax purposes have a business_purpose these expenses would nevertheless not be deductible in these ‘9 organizational_expenses incurred and paid_by a corporation can be amortized at its election over a 60-month continued - - costs which petitioner incurred in connection with the acquisition of a capital asset--that is the stock of real services---are capital in nature and not currently deductible see 397_us_572 briarcliff candy corp v commissioner 475_f2d_775 2d cir revg on other grounds and remanding tcmemo_1972_ 116_tc_374 the situation is different however with respect to the other dollar_figure in legal fees claimed by petitioner those fees incurred by petitioner against charges that she was using the apartment on e 77th street for an illegal purpose were incurred in connection with the preservation of the income-producing activities associated with her escort business and are deductible see 72_tc_340 petitioner also maintains that she entered into a real_estate brokerage agreement with her sister and another individual who were owners of some valuable real_estate in hawaii she argues that this arrangement resulted in her making deductible expenditures during either or even if we accept petitioner’s contention that she had a valid broker’s continued period beginning when its business commences sec_248 although petitioner contends that the expenditures were incurred in she claims deductions for them in - -- agreement to sell the property and further that she spent substantial sums in preparing the property for sale she has failed to demonstrate that she is entitled to deduct any of the claimed expenditures in either or deductions are a matter of legislative grace and a taxpayer claiming a deduction bears the burden of clearly showing that the terms of the applicable statute have been satisfied 503_us_79 85_f3d_956 2d cir stark v commissioner tcmemo_1999_1 petitioner initially claims that she may deduct these expenditures as business_expenses under sec_162 or as expenses for the production_of_income under sec_212 here however the details concerning the property in hawaii and its disposition are too vague and contradictory to support such deductions for example there is evidence that in may of petitioner’s sister in hawaii sent petitioner dollar_figure in the form of credit from a bank in hawaii on brief petitioner maintains that she received this dollar_figure back in regard to expenses paid this suggests that the amounts petitioner expended upon the property in were loans or advances to her sister rather than expenses of her own she has not demonstrated otherwise and we hold that she is not entitled to deduct the claimed expenditures under either sec_162 or sec_212 in or --- - petitioner alternatively claims a deductible loss in based upon her ultimate failure to recover these expenditures she explains that when the property did not sell it was foreclosed upon sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise to be claimed as a deduction a loss must be evidenced by a closed or completed transaction 274_us_398 61_tc_795 affd 521_f2d_786 4th cir sec_1_165-1 income_tax regs if the taxpayer has a claim for reimbursement of a loss and there is a reasonable_prospect_of_recovery the loss is not deductible until it can be ascertained with reasonable certainty whether or not the reimbursement will be received ramsay scarlett co v commissioner supra julicher v commissioner tcmemo_2002_55 sec_1_165-1 and income_tax regs the evidence before us although far from clear indicates petitioner was being repaid some amounts of these expenditures in the year for which she claims the loss and further that the foreclosure did not take place until year later than the year for which she claims the loss the return of dollar_figure of her expenditures in suggests that she had a reasonable_prospect_of_recovery for the claimed loss in the year for which the deduction is claimed petitioner has not -- - proven otherwise alternatively the fact that foreclosure did not occur until indicates that there was no closed or completed transaction in accordingly we hold that petitioner has failed to demonstrate that she is entitled to deductions from income_tax with respect to the property in hawail b business_expenses in petitioner also claims a deduction in for the amounts she was required to pay the women who provided escort services pursuant to her arrangements equal to to percent of gross_receipts respondent has allowed a deduction equal to dollar_figure percent of the amount determined as escort income in as specific expenses of petitioner’s escort business on the same basis as our conclusions for we find that petitioner has failed to establish that she is entitled to larger deductions than those allowed by respondent we therefore hold that petitioner may deduct dollar_figure percent of the amounts we have held were unreported escort income for petitioner also claims as deductions dollar_figure allegedly paid to third-party contractors in the record however fails to provide sufficient substantiation for us to permit this deduction petitioner asserts and respondent concedes that petitioner is entitled to a deduction for rent of dollar_figure and utility - - expenses of dollar_figure in with respect to the apartment on w 58th street petitioner continued to rent the apartment on e 65th street for business purposes during she asserts and respondent concedes that she is entitled to a deduction for rent of dollar_figure and utility expenses of dollar_figure in with respect to the apartment on eb 65th street in petitioner continued to live in the apartment on e 77th street as was the case for however we do not accept her uncorroborated testimony regarding exclusive business use of the furniture or any portion of the space she has thus failed to demonstrate that she is entitled to any business-related deductions for rental costs of this property petitioner has also failed to prove to our satisfaction that dollar_figure of furniture she claims to have purchased in was used in her trade_or_business and thus could be deducted as a business_expense or in the form of depreciation_deductions see sec_162 sec_167 respondent has allowed petitioner dollar_figure for messenger expenses in and an additional dollar_figure in shipping and mailing expenses petitioner has satisfied us that she is entitled to claim an additional dollar_figure in mailing expenses but she has not provided substantiation for an additional claimed dollar_figure for such expenses -- - respondent has also conceded that petitioner may claim as business_expenses monthly bank service charges totaling dollar_figure in on real services’ checking account she claims that she should be allowed to deduct additional service charges imposed on her personal account but she has failed to substantiate to our satisfaction either the amount of these claimed expenses or their business_purpose petitioner has also failed to meet the substantiation requirements of sec_274 with respect to a claimed traveling expense deduction in of dollar_figure petitioner further claims a deduction of dollar_figure for telephone service in as was the case for her documentary_evidence is duplicative and unclear and there is generally no basis to distinguish between local and long-distance charges we are persuaded however that local_telephone_service was utilized by petitioner to conduct her escort business again exercising our discretion under the cohan_rule we hold that she may deduct dollar_figure in for local telephone expenses at the locations where she conducted her escort business in that year petitioner may deduct additional legal fees of dollar_figure incurred in by her in defense against charges that she was using the apartment on e 77th street for an illegal purpose because they were incurred in connection with the preservation of her income-producing activities and are deductible see johnson v commissioner t c pincite similarly she has demonstrated - - that the amount of dollar_figure paid to an attorney in connection with obtaining a lease for the w 58th street apartment is properly deductible because as we have found above she used that apartment for income-producing purposes petitioner’s testimony and the introduction of a cancelled check indicates that she paid her brother dollar_figure in for appraisal fees concerning some property in ohio that was inherited from their father petitioner argues that she as real services might have been interested in selling the property at a profit and is therefore entitled to deduct this dollar_figure as was the case with the hawaiian property expenditures however petitioner has failed to show that the dollar_figure qualifies as a deduction she testified that when the property was sold real services was returned dollar_figure in regard to this loan it thus appears that her check for dollar_figure rather than being a deductible expense was a loan or advance to her brother c interest deductions in petitioner borrowed money from a number of people in and now claims that she should be allowed to deduct the interest she paid to her lenders petitioner however has failed to establish that she actually paid such interest as noted above she borrowed dollar_figure from michael l and a few months later wrote him a check in repayment of dollar_figure but the repayment check was dishonored and mr l acknowledged that his loan was - -- most probably repaid in the form of escort services we held that petitioner derived dollar_figure in escort income from this transaction this evidence does not demonstrate that petitioner is entitled to an interest_deduction petitioner also claims a deduction for interest_paid to vania w as a result of a dollar_figure loan made to her by ms w for investment purposes in date however the documents petitioner offered in support of the claimed interest payments are not competent evidence for this purpose and ms w did not testify petitioner has failed to prove the amount of any repayment to ms w that may have occurred or the amount of principal repayment versus interest petitioner claims a dollar_figure interest_deduction with respect to a loan from phillip b but undercuts that claim with other testimony to the effect that this loan was to be one with no interest she additionally claims that if we find that she was in the escort business she is entitled to an interest_deduction of dollar_figure for escort services provided to ronald k his testimony however is that she provided the services less frequently than she now claims only as a favor once again this testimony fails to support a finding that petitioner incurred a deductible ms w ’s written statements regarding repayment were excluded as hearsay and the checks that petitioner claims reflect repayment to ms w were made out to petitioner herself or cash -- - interest_expense finally the testimony of tammy m one of the women who provided escort services to customers pursuant to petitioner’s arrangements fails to establish that petitioner paid interest with respect to any loan from ms m ms m lent petitioner dollar_figure and respondent concedes that petitioner wrote checks in repayment totaling at least dollar_figure ms m testified however that many of petitioner’s repayment checks were dishonored she also testified that while she may have recovered the amount of her loan to petitioner she received no more than that we thus cannot find that petitioner has established her entitlement to a deduction for interest from her dealings with ms m vi whether petitioner has unreported income in and for the last years in issue and respondent determined that petitioner had unreported income by reconstructing her income using cost-of-living survey information published by the bureau of labor statistics bls respondent employed this data to determine that petitioner had a cost of in addition to claiming deductions for interest petitioner also claims deductions for the repayment of principal in various instances there is no legal basis for her to deduct repayments of principal per se our findings of unreported income to petitioner from embezzlement however have excluded amounts she repaid petitioner has thus received the benefit of her repayments for tax purposes where appropriate see 3_f3d_625 2d cir affg tcmemo_1992_478 -- - living---and hence net income---of dollar_figure for and dollar_figure for we have approved the commissioner’s use of cost of living statistics such as bls survey statistics to reconstruct the amount of a taxpayer’s income we explained in 54_tc_1530 where there is evidence of taxable_income but no information can be acquired to ascertain the amount of such income we do not think it is arbitrary for the commissioner to determine that the taxpayer had income at least equal to the normal_cost of supporting his family citation omitted as noted earlier respondent’s determinations are presumptively correct rule a in cases involving the commissioner’s determination of unreported income however the presumption of correctness may not attach if the notice_of_deficiency is unsupported by any evidence 779_f2d_849 2d cir affg in part and remanding in part mandina v commissioner tcmemo_1982_34 thus in unreported income cases imposition of the burden_of_proof upon the petitioner requires that the record must at least link the taxpayer with some tax-generating acts 649_f2d_152 2d cir affg in part and revg and remanding in part 74_tc_260 in the absence of evidence linking the taxpayer with such acts a notice_of_deficiency will be found arbitrary insofar as it covers periods for which there is no evidence of direct involvement id -- - in this case petitioner disputes respondent’s determination of unreported income for and claiming that there is no reliable evidence that she earned_taxable_income in those years to the contrary she maintains after she abandoned her business activities and moved in with family members who supported her evidence linking petitioner to taxable_income for and is no more than tenuous revenue_agent schnorbus who examined petitioner’s tax_liability for the years in issue testified that the majority of the parties he interviewed told him that they did not have dealings with petitioner in or agent schnorbus was not aware of any bank accounts which reflected that petitioner earned_income or had a business in or agent schnorbus indicated that he believed that two of petitioner’s associates jeffrey f and richard s had told him that they had engaged in business activities with petitioner during and agent schnorbus conceded however that neither had provided canceled checks nor other documents showing that there were any such dealings in those years moreover although respondent introduced notes of an interview that agent schnorbus had conducted with mr f those notes make no reference to petitioner’s receipt of income for or finally agent schnorbus stated that although he had made notes -- - of the interview with mr s those notes had been lost before trial both mr f and mr s testified at trial mr f stated that he referred business clients to an angel for escort services probably sometime between--sometime between ‘82 and ‘92 he later added somewhere in around there he did business with the escort service for or years at trial however mr f failed to identify petitioner as the angel to whom he sent his clients on cross-examination petitioner asked mr f if he could have stopped using the escort services prior to he replied it’s possible i don’t think so but it’s possible similarly at trial respondent’s counsel asked mr s did you engage in any business transactions with ms pappas during the years through sir mr s replied yes i did he identified the nature of those business transactions as sexual favors when asked specifically about however mr s replied i can’t guarantee that it was i just don’t remember back that far on cross-examination petitioner asked mr s whether the events in his narration to the irs could have occurred prior to he replied it’s possible she also asked so in fact all of this activity could have occurred prior to mr s replied could have -- - mr s ’s testimony also establishes that he abused alcohol during the periods in which he engaged in transactions with petitioner in the final analysis the record in this case shows that the examining agent believed that two individuals had informed him of business dealings with petitioner in and although the majority of his contacts did not support that contention there are no checks or other contemporaneous documentation in the record connecting petitioner to the receipt of taxable_income in those years the two individuals who provided the basis for respondent’s assertion of income in those years both conceded at trial that it is possible that their business with petitioner had taken place at other times the evidence thus only shows that petitioner possibly engaged in an income-generating activity in and not that she actually did so the notice_of_deficiency therefore lacks the evidentiary support needed to sustain the determination of income based upon bls data for and respondent’s determinations for those years are therefore not sustained vii whether petitioner is liable for the addition_to_tax under sec_6651 or in the alternative for the addition_to_tax under sec_665l a for the years in issue sec_6011 and sec_6012 require every individual who has gross_income in excess of certain amounts for a taxable_year to file an income_tax return sec_6651 provides for an addition_to_tax for failure_to_file a timely return the - - addition_to_tax is equal to percent of the amount reguired to be shown as tax on the return with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate if however the failure_to_file any return is fraudulent then the addition_to_tax is equal to percent of the amount_required_to_be_shown_as_tax on the return with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate sec_6651 respondent has determined that petitioner’s failure_to_file for the years in issue was fraudulent the commissioner must prove fraud by clear_and_convincing evidence see sec_7454 rule b 102_tc_632 in determining whether petitioner’s failure_to_file was fraudulent within the meaning of sec_6651 we consider the same elements that are relevant in imposing the penalty for underpayment_of_tax due to fraud under sec_6663 clayton v commissioner supra pincite establishing fraud requires proof that the taxpayer acted with an intent to evade paying taxes and may be proved by circumstantial evidence 899_f2d_164 2d cir affg in part and revg in part and remanding an order of this court dated date such evidence may include consistent and substantial_understatement of income - 7jl1- failure to maintain adequate_records failure to cooperate with an irs investigation inconsistent or implausible explanations of behavior and awareness of the obligation to file returns report income and pay taxes id an application of these criteria to petitioner’s situation demonstrates convincingly that in failing to file tax returns for and she intended to evade paying taxes and therefore committed fraud we have found that she received and knew she had received gross_income sufficient to require filing returns for and petitioner has consistently and substantially understated her income part of her defense in this case has been her claim that real services rather than herself was the recipient of the income at issue however no corporate_income_tax returns were filed on behalf of real services she had not maintained adequate_records the three pages of handwritten notes and a cluster of receipts are inadequate under any definition petitioner has contended that most of her business records were stolen but we do not believe her she has not cooperated with the internal_revenue_service investigation instead petitioner has manifested a persistent pattern of obstruction confrontation and inattention with respect to respondent’s attempts to determine the correct amount of her taxable_income for the years in issue she has been equally persistent in advancing implausible explanations for her failure to report her - j2 - income and to pay taxes thereon her excuses include the improbable contention that her now-deceased attorney informed her that she was not required to file personal or corporate tax returns her tales of theft of records and her steadfast denials that she earned any income from an escort business she also altered a document in a material respect that she sought to introduce as evidence in this case these dubious claims and actions are the kinds of implausible or deceitful representations that serve as circumstantial evidence of fraud finally petitioner’s actions in these proceedings reveal that she is intelligent shrewd and experienced in financial matters her efforts to interpose a sham corporate entity between herself and her tax obligations confirm this view we conclude that she was aware of her obligation to file tax returns and pay tax for and and that her failure to do so was a willful attempt to evade those responsibilities which is fraudulent within the meaning of sec_6651 for the taxable years and however it has not been established that petitioner had sufficient gross_income to require the filing of income_tax returns it follows that she is not liable for any addition_to_tax under sec_6651 for those years because we conclude that petitioner’s failure_to_file in and was fraudulent we need not address respondent’s alternative determinations under sec_665l1 a -- - viii whether petitioner is liable for the addition_to_tax under sec_6654 for the years at issue respondent also determined additions to tax for through under sec_6654 arising from an underpayment of estimated_taxes this addition_to_tax is mandatory absent a showing by petitioner that one of the specified statutory exceptions applies see clayton v commissioner supra citing 75_tc_1 petitioner has made no such showing for her and taxable years and we therefore sustain the additions to tax provided in sec_6654 for those years sec_6654 provides however that no addition_to_tax for underpaid estimated_taxes shall be imposed if the tax is less than dollar_figure we have found that petitioner is not liable for income_tax for the years and accordingly the determination of additions to tax under sec_6654 for those years is not sustained in view of the foregoing decision will be entered under rule
